DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Original claims 1-27 are pending and under examination.

Nucleotide and/or Amino Acid Sequence Disclosures

2.	REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
via EFS-Web (see Section I.1 of the Legal Framework for EFS-Web (https://www.uspto.gov/patents-application-process/filing-online/legal-framework-efs-web
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
on compact disc(s) in duplicate according to 37 CFR 1.52(e)(1)(ii) and (4), labeled according to 37 CFR 1.52(e)(6), together with a statement that the duplicate compact discs are identical and an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(5) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
via EFS-Web as a PDF (not recommended); or
on paper.
37 CFR 1.821(e) requires that a copy of the "Sequence Listing" must also be submitted in computer readable form (CRF) in accordance with the requirements of 37 CFR 1.824.
If a "Sequence Listing" ASCII text file submitted via EFS-Web on the application filing date complies with the requirements of 37 CFR 1.824(a)(2) - (6) and (b), and applicant has not filed a "Sequence Listing" as a PDF, the text file will serve as both the "Sequence Listing" required by 37 CFR 1.821(c) and the CRF required by 37 CFR 1.821(e), and the statement of identity under the "Legal Framework" is not required.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web as a PDF, then the "Legal Framework" requires submission of a statement that the "Sequence Listing" content of the PDF copy and the ASCII text file copy submitted via EFS-Web are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or compact disc, then 37 CFR 1.821(f) requires submission of a statement that the "Sequence Listing" content of the paper or compact disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency - Sequences appearing in the claim 8 is not identified by a sequence identifier in accordance with 37 CFR 1.821(d).
Required response – Applicant must provide the proper sequence identifier for the sequence FXNPXY recited in claim 8.

Claim Objections
3.	Claims 1, 25, and 27 are objected to because of the recitation “an erythroid cell” in line 4 (claim 1), line 2 (claim 24), and lines 2 and 4 (claim 27).  Appropriate correction to “the erythroid cell” is required.

4.	Claim 9 is objected to because of the recitation “wherein the cell surface receptor comprises CD71”.  Appropriate correction to “wherein the cell surface receptor is CD71” is required.


6.	Claim 12 is objected to because of the recitation “an amino acid sequence of HAIYPRH”.  Appropriate correction to “the amino acid sequence HAIYPRH” is required.

7.	Claim 19 is objected to because of the redundant recitation “(a competing agent)”.  Appropriate correction to delete this recitation from the claim is required.

8.	Claim 23 is objected to because of the recitations “an erythroid cell comprising the cell surface receptor” in line 3 and “a cell comprising the cell surface receptor” in 
line 6.  Appropriate correction to “the erythroid cell comprising the cell surface receptor” and “the cell comprising the cell surface receptor” is required.

9.	Claim 24 is objected to because of the recitation “a CD71-binding fragment of transferrin” in lines 5-6.  Appropriate correction to “the CD71-binding fragment of transferrin” is required.

10.	Claim 24 is objected to because of the incomplete recitation “wherein one or more of” in lines 3-4.  Correction to “wherein one or more of the following apply” is suggested.



Double Patenting
12.		The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

13.	Claim 1-6, 8-10, and 13-27 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 10,344,263, of .  Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets are drawn to the same genetically engineered erythroid cell.  The specific genetically engineered erythroid cell recited in the patent claims anticipates the genus of erythroid cell recited in the instant claim.  The patent claims do not recite using a targeted LPN.  Chang et al. teach that targeted delivery via ligands binding cell surface proteins enhances delivery in vitro (see p. 1316, paragraph bridging columns 1 and 2).  While Chang et al. do not specifically teach transferrin, Stavridis et al. teach that Tf-coated nanoliposomes (i.e., LNPs) could be used for nucleic acid delivery to erythroid progenitor by (see Abstract; p. 568, third paragraph; p. 569, fourth paragraph).  Based on these teachings, modifying the patent by using Tf-coated liposomes encapsulating nucleic acid within their core would have been obvious to one of skill in the art to achieve the predictable result of obtaining erythroid cells expressing exogenous polypeptides.  One of skill in the art would have also found obvious to contact the erythroid cells with the Tf-liposomes in a medium lacking competing soluble Tf to achieve the predictable result of introducing the nucleic acids into the erythroid cells.  As evidenced by Buchegger et al., TfR comprises the internalization sequence YTRF (see p. 9, paragraph bridging columns 1 and 2), i.e., YXXphi wherein phi is F (see the instant specification, p. 6, lines 17-20).  As evidenced by Marsee et al., TfR is the same as CD71 (see Abstract).  Thus, the patent claims and the instant claim are obvious variants.
s 1-6, 8-10, and 13-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 and 10-20 of U.S. Patent No. 10,456,421, in view of in view of both Chang et al. and Stavridis et al., as evidenced by both Buchegger et al. and Marsee et al.  Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets are drawn to the same genetically engineered erythroid cell.  The specific genetically engineered erythroid cell recited in the patent claims anticipates the genus of erythroid cell recited in the instant claim.  The patent claims do not recite using a targeted LPN.  Chang et al. teach that targeted delivery via ligands binding cell surface proteins enhances delivery in vitro (see p. 1316, paragraph bridging columns 1 and 2).  While Chang et al. do not specifically teach transferrin, Stavridis et al. teach that Tf-coated nanoliposomes (i.e., LNPs) could be used for nucleic acid delivery to erythroid progenitor by (see Abstract; p. 568, third paragraph; p. 569, fourth paragraph).  Based on these teachings, modifying the patent by using Tf-coated liposomes encapsulating nucleic acid within their core would have been obvious to one of skill in the art to achieve the predictable result of obtaining erythroid cells expressing exogenous polypeptides.  One of skill in the art would have also found obvious to contact the erythroid cells with the Tf-liposomes in a medium lacking competing soluble Tf to achieve the predictable result of introducing the nucleic acids into the erythroid cells.  As evidenced by Buchegger et al., TfR comprises the internalization sequence YTRF (see p. 9, paragraph bridging columns 1 and 2), i.e., YXXphi wherein phi is F (see the instant specification, p. 6, lines 17-20).  As evidenced by Marsee et al., TfR is the same as CD71 (see Abstract).  Thus, the patent claims and the instant claim are obvious variants.
s 1-6, 8-10, and 13-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 10,329,531, in view of in view of both Chang et al. and Stavridis et al., as evidenced by both Buchegger et al. and Marsee et al.  Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets are drawn to the same genetically engineered erythroid cell.  The instant specification defines that the erythroid cell could be an enucleated cell (see p. 19, lines 21-22).  The specific genetically engineered erythroid cell recited in the patent claims anticipates the genus of genetically engineered erythroid cell recited in the instant claim.  Although the patent claims do not specifically recite a method, one of skill in the art would have readily recognized that obtaining the genetically engineered erythroid cell necessarily entails the method.  Thus, modifying the patent claims by further claiming the method would have been obvious to one of skill in the art.  Furthermore, Chang et al. teach that targeted delivery via ligands binding cell surface proteins enhances delivery in vitro (see p. 1316, paragraph bridging columns 1 and 2).  While Chang et al. do not specifically teach transferrin, Stavridis et al. teach that Tf-coated nanoliposomes (i.e., LNPs) could be used for nucleic acid delivery to erythroid progenitor by (see Abstract; p. 568, third paragraph; p. 569, fourth paragraph).  Based on these teachings, one of skill in the art would have found obvious to use Tf-coated liposomes encapsulating nucleic acid within their core to achieve the predictable result of obtaining genetically engineered erythroid cells expressing exogenous polypeptides.  One of skill in the art would have also found obvious to contact the erythroid cells with the Tf-liposomes in a medium lacking competing soluble Tf to achieve the predictable result of introducing the nucleic acids .

16.	Claims 1-6, 8-10, and 13-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13, 16, and 21-26 of U.S. Patent No. 10,301,593, in view of in view of both Chang et al. and Stavridis et al., as evidenced by both Buchegger et al. and Marsee et al.  Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets are drawn to the same genetically engineered erythroid cell.  The specific genetically engineered erythroid cell recited in the patent claims anticipates the genus of genetically engineered erythroid cell recited in the instant claim.  The instant specification defines that the erythroid cell could be an enucleated cell (see p. 19, lines 21-22).  Although the patent claims do not specifically recite a method, one of skill in the art would have readily recognized that obtaining the genetically engineered erythroid cell necessarily entails the method.  Thus, modifying the patent claims by further claiming the method would have been obvious to one of skill in the art.  Furthermore, Chang et al. teach that targeted delivery via ligands binding cell surface proteins enhances delivery in vitro (see p. 1316, paragraph bridging columns 1 and 2).  While Chang et al. do not specifically teach transferrin, Stavridis et al. teach that Tf-coated nanoliposomes (i.e., LNPs) could be used for nucleic acid delivery to erythroid progenitor by (see Abstract; p. 568, third .

17.	Claims 1-6, 8-10, and 13-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 10,301,594, in view of in view of both Chang et al. and Stavridis et al., as evidenced by both Buchegger et al. and Marsee et al.  Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets are drawn to the same genetically engineered erythroid cell.  The specific genetically engineered erythroid cell recited in the patent claims anticipates the genus of genetically engineered erythroid cell recited in the instant claim.  The instant specification defines that the erythroid cell could be an enucleated cell (see p. 19, lines 21-22).  Although the patent claims do not specifically recite a method, one of skill in the art would have readily recognized that obtaining the genetically engineered erythroid cell necessarily entails in vitro (see p. 1316, paragraph bridging columns 1 and 2).  While Chang et al. do not specifically teach transferrin, Stavridis et al. teach that Tf-coated nanoliposomes (i.e., LNPs) could be used for nucleic acid delivery to erythroid progenitor by (see Abstract; p. 568, third paragraph; p. 569, fourth paragraph).  Based on these teachings, one of skill in the art would have found obvious to use Tf-coated liposomes encapsulating nucleic acid within their core to achieve the predictable result of obtaining genetically engineered erythroid cells expressing exogenous polypeptides.  One of skill in the art would have also found obvious to contact the erythroid cells with the Tf-liposomes in a medium lacking competing soluble Tf to achieve the predictable result of introducing the nucleic acids into the erythroid cells.  As evidenced by Buchegger et al., TfR comprises the internalization sequence YTRF (see p. 9, paragraph bridging columns 1 and 2), i.e., YXXphi wherein phi is F (see the instant specification, p. 6, lines 17-20).  As evidenced by Marsee et al., TfR is the same as CD71 (see Abstract).  Thus, the patent claims and the instant claim are obvious variants.

18.	Claims 1-6, 8-10, and 13-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,557,119, in view of in view of both Chang et al. and Stavridis et al., as evidenced by both Buchegger et al. and Marsee et al.  Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets are drawn to the in vitro (see p. 1316, paragraph bridging columns 1 and 2).  While Chang et al. do not specifically teach transferrin, Stavridis et al. teach that Tf-coated nanoliposomes (i.e., LNPs) could be used for nucleic acid delivery to erythroid progenitor by (see Abstract; p. 568, third paragraph; p. 569, fourth paragraph).  Based on these teachings, one of skill in the art would have found obvious to use Tf-coated liposomes encapsulating nucleic acid within their core to achieve the predictable result of obtaining genetically engineered erythroid cells expressing exogenous polypeptides.  One of skill in the art would have also found obvious to contact the erythroid cells with the Tf-liposomes in a medium lacking competing soluble Tf to achieve the predictable result of introducing the nucleic acids into the erythroid cells.  As evidenced by Buchegger et al., TfR comprises the internalization sequence YTRF (see p. 9, paragraph bridging columns 1 and 2), i.e., YXXphi wherein phi is F (see the instant specification, p. 6, lines 17-20).  As evidenced by Marsee et al., TfR is the same as CD71 (see Abstract).  Thus, the patent claims and the instant claim are obvious variants.
s 1-6, 8-10, and 13-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 10-18 of U.S. Patent No. 10,568,910, in view of in view of both Chang et al. and Stavridis et al., as evidenced by both Buchegger et al. and Marsee et al.  Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets are drawn to the same genetically engineered erythroid cell.  The specific genetically engineered erythroid cell recited in the patent claims anticipates the genus of genetically engineered erythroid cell recited in the instant claim.  The instant specification defines that the erythroid cell could be an enucleated cell (see p. 19, lines 21-22).  Although the patent claims do not specifically recite a method, one of skill in the art would have readily recognized that obtaining the genetically engineered erythroid cell necessarily entails the method.  Thus, modifying the patent claims by further claiming the method would have been obvious to one of skill in the art.  Furthermore, Chang et al. teach that targeted delivery via ligands binding cell surface proteins enhances delivery in vitro (see p. 1316, paragraph bridging columns 1 and 2).  While Chang et al. do not specifically teach transferrin, Stavridis et al. teach that Tf-coated nanoliposomes (i.e., LNPs) could be used for nucleic acid delivery to erythroid progenitor by (see Abstract; p. 568, third paragraph; p. 569, fourth paragraph).  Based on these teachings, one of skill in the art would have found obvious to use Tf-coated liposomes encapsulating nucleic acid within their core to achieve the predictable result of obtaining genetically engineered erythroid cells expressing exogenous polypeptides.  One of skill in the art would have also found obvious to contact the erythroid cells with the Tf-liposomes in a medium lacking competing soluble Tf to achieve the predictable result of introducing the nucleic acids .

20.	Claims 1-6, 8-10, and 13-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 and 19-28 of U.S. Patent No. 10,517,897, in view of in view of both Chang et al. and Stavridis et al., as evidenced by both Buchegger et al. and Marsee et al.  Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets are drawn to the same genetically engineered erythroid cell.  The specific genetically engineered erythroid cell recited in the patent claims anticipates the genus of erythroid cell recited in the instant claim.  The patent claims do not recite using a targeted LPN.  Chang et al. teach that targeted delivery via ligands binding cell surface proteins enhances delivery in vitro (see p. 1316, paragraph bridging columns 1 and 2).  While Chang et al. do not specifically teach transferrin, Stavridis et al. teach that Tf-coated nanoliposomes (i.e., LNPs) could be used for nucleic acid delivery to erythroid progenitor by (see Abstract; p. 568, third paragraph; p. 569, fourth paragraph).  Based on these teachings, modifying the patent by using Tf-coated liposomes encapsulating nucleic acid within their core would have been obvious to one of skill in the art to achieve the predictable result of obtaining erythroid cells expressing exogenous polypeptides.  One of skill in the art would have also found obvious to contact the erythroid cells with the Tf-liposomes in a .

21.	Claims 1-6, 8-10, and 13-27 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-5, 7-9, 13, 15, 16, 21-23, and 25-32 of copending Application No. 15/899,895 (reference application), in view of in view of both Chang et al. and Stavridis et al., as evidenced by both Buchegger et al. and Marsee et al.  Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets are drawn to the same genetically engineered erythroid cell.  The specific genetically engineered erythroid cell recited in the application claims anticipates the genus of genetically engineered erythroid cell recited in the instant claim.  The instant specification defines that the erythroid cell could be an enucleated cell (see p. 19, lines 21-22).  Although the application claims do not specifically recite a method, one of skill in the art would have readily recognized that obtaining the genetically engineered erythroid cell necessarily entails the method.  Thus, modifying the application claims by further claiming the method would have been obvious to one of skill in the art.  Furthermore, Chang et al. teach that targeted delivery via ligands binding cell surface proteins enhances delivery in vitro (see p. 1316, paragraph bridging columns 1 and 2).  While Chang et al. do not .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

22.	Claims 1-6, 8-10, and 13-27 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4-6, 8, 9, 12-16, 19, 20, and 22-33 of copending Application No. 15/900,029; over claims 1, 2, 6, 8-11, 13-15, 17, 18, 21, 22, and 24-32 of copending Application No. 15/940,069; over claims 1, 2, 6, 8-11, 13, 17, 18, 20, 21, 23-25, and 27-30 of copending Application No. 15/940,215; over claims 1-17 of copending Application No. 16/235,453; over claims 1, 2, 8, 10, 15, 25, 28, 30, 44, 76, 85, 90, and 91 of copending Application No.16/315,967; 16/383,236; over claims 1, 3, 5, and 6-26, of copending Application No. 16/426,880; over claims 1, 3, and 6-26 copending Application No. 16/426,905; over claims 1, 3, 6-15,and 18-29 of copending Application No. 16/431,236; over claims 1, 3, 6-15, and 17-27 of copending Application No. 16/431,270; over claims 1, 3, 4, 11, 18, 26, and 28-30 of copending Application No. 17/072,611 (reference applications), in view of in view of both Chang et al. and Stavridis et al., as evidenced by both Buchegger et al. and Marsee et al.  Although the claims at issue are not identical, they are not patentably distinct from each other for reasons similar to the ones set forth in the rejections above.  Thus, the patent claims and the application claims are obvious variant of one another.
These are provisional obviousness-type double patenting rejections because the conflicting claims have not in fact been patented.


Claim Rejections - 35 USC § 112(b)
23.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


24.	 Claims 1-3, 8-13, 15-21, 24, and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or 
Claim 1: the recitation "a payload (e.g. a nucleic acid or a polypeptide)” leads to confusion over the intended scope of the claim because it is not clear whether the limitation within parenthesis is a claim limitation.  
Claim 11: the recitation of “at least 70%, 85%, 80%, 85%, 90%, 95%, 96%, 97%, 98%, or 99% identity” in leads to confusion over the intended scope of the claim because it is not clear what percent identity is the claim limitation.
Claim 18: the recitation of “at least 10%, 20%, 25%, or 30%” in leads to confusion over the intended scope of the claim because it is not clear what percentage is the claim limitation.  
Claim 21: the recitation "transferrin, e.g., iron-bound” leads to confusion over the intended scope of the claim because it is not clear whether the exemplified embodiment is the claim limitation.  
Claims 10 and 24 recite “transferrin, or a CD71-binding fragment or analog thereof” and “a CD71-binding fragment of transferrin or analog of transferrin”, respectively.  It is not clear whether the analog is an analog of the whole transferrin molecule or an analog of its CD71-binding fragment.
Claim 26: the recitation of “at least 105, 106, 107, 108, 109, 1010, 1011, 1012, or 1013” in leads to confusion over the intended scope of the claim because it is not clear what value is the claim limitation.
 Thus, the metes and bounds of the claims cannot be determined and the claims are indefinite.


25.	Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation "withdrawing media containing the competing agent" in lines 1-2.  There is insufficient antecedent basis for “media containing the competing agent” in the claim because the parent claim 19 recites that the method is carried out in media without competing agents.

Claim Rejections - 35 USC § 112(d)
26.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

27.	Claim 20 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
.
  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
28.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


29.	Claims 22 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ren et al. (J. Mater. Sci., 2010, 21: 2673-2681).
Ren et al. teach a transferrin (Tf)-functionalized nanoparticle loaded with a fluorescent probe (i.e., a payload) and using the nanoparticle to specifically target and deliver the fluorescent probe to tumor cells expressing the transferrin receptor (TfR) (i) a method of making a functionalized TfR-expressing tumor cell by contacting the TfR-expressing tumor cell with a carrier comprising a payload and the Tf ligand, wherein the carrier is internalized by the TfR-expressing tumor cell as recited in claim 22; and (ii) a reaction mixture comprising the TfR-expressing tumor cell and the carrier comprising a payload and the Tf ligand as recited in claim 23.  Thus, Ren et al. teach all claim limitations and anticipate the claimed invention.

30.	Claim 27 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Geiler et al. (Int. J. Stem Cell, online May 30, 2016, 9: 53-59).
Geiler et al. teach pro-erythroblasts genetically engineered to express the product encoded by SP-1 (see Abstract; p. 54, column 2, first full paragraph).  It is noted that claim 27 is a product by process and patentability for product by process claims is based on the product itself.  MPEP 2113 [R-1 states that “If the product is the same as or obvious from a product of the prior art, the claims are unpatentable even though the prior product was made by a different process.”   In the instant case, there is no evidence of record that the claimed erythroblast is any different from the erythroblast cells taught by Geiler et al.  Thus, Geiler et al. teach all claim limitations and anticipate the claimed invention.

31.	Claim 27 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Edinger et al. (PGPUB 2015/0118265).
.

32.	Claims 1, 4, 5, 8-10, 13, 15, 17, 19, 21-24, and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wagner et al. (Proc. Nat. Acad. Sci. USA, 1990, 87: 3410-3414), as evidenced by both Buchegger et al. (Eur J. Biochem., 1996, 235: 9-17) and Marsee et al. (Am. J. Clin. Pathol., 2010, 134: 429-435).
Wagner et al. teach an in vitro method of introducing a DNA into an erythroblast in the differentiation phase, the method comprising contacting the erythroblast with a polyplex comprising Tf-PLL (wherein Tf is covalently bound to PLL) and a luciferase-expressing plasmid DNA, wherein contacting takes place without adding transferrin and wherein, upon polyplex internalized via the TfR, the erythroblast expresses luciferase (claims 1, 4, 5, 10, 13, 15, 17, 19, 21-24, and 27) (see Abstract; p. 3410, paragraph bridging columns 1 and 2; p. 3411, Fig. 1; paragraph bridging p. 3411 and 3412; p. 3412-3413; p. 3414, column 2, last paragraph).  As evidenced by Buchegger et al., TfR comprises the internalization sequence YTRF (see p. 9, paragraph bridging columns 1 claim 8, wherein phi is F (see the instant specification, p. 6, lines 17-20). As evidenced by Marsee et al., TfR is the same as CD71 (claim 9) (see Abstract).  Thus, Wagner et al. teach all claim limitations and anticipate the claimed invention.

Claim Rejections - 35 USC § 103
33.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

34.	Claims 1-6, 8-10, and 13-27 are rejected under 35 U.S.C. 103 as being unpatentable over Edinger et al. (PGPUB 2015/0118265), in view of both Chang et al. (Expert Opin. Drug Deliv., 2008, 5: 1313-1321) and Stavridis et al. (Exp. Cell Res., 1986, 164: 568-572), as evidenced by both Buchegger et al. and Marsee et al.
Edinger et al. teach an in vitro method for introducing a polypeptide-encoding RNA (i.e., an mRNA) or DNA into erythroid cells such as human erythroid cells, the method comprising contacting the erythroid cells with liposomes (i.e., lipid particle or claims 1, 4-6, 15-17, 22, 25, and 27) ([0004]-[0007]; [0018]-[0019]; [0025]-[0030]; [0032]; [0034]; [0036]; [0058]; [0063]).  Edinger et al. teach a pharmaceutical composition comprising at least 10% of modified erythroid cells (claim 18) or at least 105 erythroid cells expressing the encoded polypeptide (claim 26) (see [0066]; [0069]).
Edinger et al. do not teach targeted liposomes (claims 1, 10, 13, 22-24, and 27).  Chang et al. teach that targeted delivery via ligands binding cell surface proteins enhances delivery in vitro (see p. 1316, paragraph bridging columns 1 and 2).  While Chang et al. do not specifically teach transferrin, Stavridis et al. teach that Tf-coated nanoliposomes (i.e., LNPs as recited in claims 2 and 3) could be used for nucleic acid delivery to erythroid progenitor by (see Abstract; p. 568, third paragraph; p. 569, fourth paragraph).  Based on these teachings, modifying Edinger et al. by encapsulating the hydrophilic nucleic acid within the hydrophilic core of Tf-coated liposomes to would have been obvious to one of skill in the art to achieve the predictable result of obtaining erythroid cells expressing exogenous polypeptides.  One of skill in the art would have also found obvious to contact the erythroid cells with the Tf-liposomes in a medium lacking competing soluble Tf (claims 19-21) to achieve the predictable result of introducing the nucleic acids into the erythroid cells.
As evidenced by Buchegger et al., TfR comprises the internalization sequence YTRF (see p. 9, paragraph bridging columns 1 and 2), i.e., YXXphi as recited in claim 8, wherein phi is F (see the instant specification, p. 6, lines 17-20).  As evidenced by Marsee et al., TfR is the same as CD71 (claim 9) (see Abstract).  
Thus, the claimed invention was prima facie obvious at the time of its effective filing date.

35.	Claims 1-6, 8-11, and 13-27 are rejected under 35 U.S.C. 103 as being unpatentable over Edinger et al. taken both Chang et al. and Stavridis et al. as evidenced by both Buchegger et al. and Marsee et al., in further view of O’Shea et al. (WO 13/138505).
The teachings of Edinger et al., Chang et al., and Stavridis et al. are applied as above for claims 1-6, 8-10, and 13-27.  Edinger et al., Chang et al., and Stavridis et al. do not specifically teach the human TF set forth by SEQ ID NO: 11 (claim 11).  However, the human TF set forth by SEQ ID NO: 11 was known and used for targeting in the prior art (see O’Shea et al., [0158], Table 3; see the attached Sequence Alignment).  Using human Tf would have been obvious to one of skill in the art to achieve the predictable result of introducing exogenous polypeptides into human erythroid cells, when obtaining genetically engineered human erythroid cells was needed.
Thus, the claimed invention was prima facie obvious at the time of its effective filing date.

36.	Claims 1-6, 8-10, and 12-27 are rejected under 35 U.S.C. 103 as being unpatentable over Edinger et al. taken both Chang et al. and Stavridis et al. as .
The teachings of Edinger et al., Chang et al., and Stavridis et al. are applied as above for claims 1-6, 8-10, and 13-27.  Edinger et al., Chang et al., and Stavridis et al. do not teach HAIYPRH as the targeting agent (claim 12).  Lee et al. teach that HAIYPRH, a peptide binding the human TfR, could be used for targeted delivery to hTfR-expressing cells (see Abstract; p. 2011, column 2, last paragraph).  One of skill in the art would have found obvious to modify Edinger et al., Chang et al., and Stavridis et al. by replacing Tf with HAIYPRH to achieve the predictable result of introducing the nucleic acids into the erythroid cells.
Thus, the claimed invention was prima facie obvious at the time of its effective filing date.

37.	Claims 1, 7, 19, 20, 22, 23, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Favretto et al. (J. Control. Rel., 2013, 170: 343-351), in view of both Chang et al. and Chasis et al. (Blood, 1992, 80: 1869-1879). 
Favretto et al. teach using liposomes encapsulating enzymes to deliver the enzymes to erythrocytes such as to obtain carrier erythrocytes suitable for enzyme delivery (claims 7, 22, 23, and 27) (see Abstract; p. 343, column 1, first paragraph; p. 344, column 2, first and fourth full paragraphs; paragraph bridging p. 349 and 350).
Favretto et al. do not teach targeted liposomes (claims 1, 22, 23, and 27).  Chang et al. teach that targeted delivery via ligands binding cell surface proteins enhances liposome delivery in vitro by increasing their binding affinity (see p. 1316, claims 19 and 20) to achieve the predictable result of introducing the nucleic acids into the erythroid cells.
Thus, the claimed invention was prima facie obvious at the time of its effective filing date.

38.	No claim is allowed.  No claim is free of prior art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILEANA POPA whose telephone number is (571)272-5546.  The examiner can normally be reached on 8:00 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ILEANA POPA/           Primary Examiner, Art Unit 1633